Order entered June 24, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00238-CV

 BRIAN POTASHNIK, SOUTHWEST HOUSING DEVELOPMENT COMPANY, INC.,
 SOUTHWEST HOUSING MANAGEMENT CORPORATION, INC. A/K/A AND D/B/A
  SOUTHWEST HOUSING MANAGEMENT COMPANY, INC., AND AFFORDABLE
              HOUSING CONSTRUCTION, INC., Appellants

                                                 V.

                             JEFFREY W. CARPENTER, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-08-02072-E

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated April 18, 2019, we notified

the Dallas County Clerk that the clerk’s record was past due and directed the Dallas County

Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record or (2) written verification that appellant Brian

Potashink has not been found entitled to proceed without payment of costs. We notify appellants

that if we receive verification the clerk’s record has not been paid for or that arrangements to

pay for the clerk’s record have not been made and that Brian Potashink has not been found
entitled to proceed without payment of costs, we will, without further notice, dismiss the appeal.

See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order to:


       John Warren
       Dallas County Clerk

       All parties




                                                    /s/     BILL WHITEHILL
                                                            JUSTICE